        Case 3:18-cv-00736-JWD-EWD         Document 21-1       05/22/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

BRIAN MCNEAL                                  :        CIVIL ACTION

                                              :        NO. 18-736-JWD-EWD
VERSUS
                               :                       JUDGE JOHN W. deGRAVELLES
LOUISIANA DEPARTMENT OF PUBLIC
SAFETY & CORRECTIONS, ET AL    :              MAGISTRATE JUDGE
                                              ERIN WILDER-DOOMES
******************************************************************************
                      STATEMENT OF DISPUTED FACTS

   1.    Undisputed.

   2.    Undisputed, based upon the August 3, 2017 Order.

   3.    Undisputed.

   4.    Undisputed.

   5.    It is undisputed that Plaintiff was housed in the custody of the DPS&C from November

         1, 2017 to December 12, 2017.

                                          Respectfully submitted,

                                          JEFF LANDRY
                                          ATTORNEY GENERAL

                                   BY:    /s/ James G. Evans
                                          James G. Evans
                                          LSBA #35122
                                          Assistant Attorney General
                                          Louisiana Department of Justice
                                          Litigation Division, Civil Rights Section
                                          1885 North Third Street, 4th Floor
                                          Post Office Box 94005 (70804-9005)
                                          Baton Rouge, Louisiana 70802
                                          Telephone:     225-326-6300
                                          Facsimile:     225-326-6495
                                          E-mail:        evansj@ag.louisiana.gov
       Case 3:18-cv-00736-JWD-EWD               Document 21-1       05/22/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of May, 2019, the foregoing was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.

                                             /s/ James G. Evans
                                               James G. Evans
